DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Allowable Subject Matter
Claims 1, 3-4, 6-11, 17-21 and 29-33 as amended are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in proper combination fails to disclose a controller configured to control the voltage source while the recording material passes through the transfer nip, wherein the controller is configured to perform constant voltage control so that the voltage applied from the voltage source becomes a target voltage in a case in which the detection result detected by the current detecting portion is within a predetermined range, which is defined by at least one of an upper limit value and a lower limit value determined based on the type of the recording material, and configured to adjust the target voltage so that the detection result falls -2-within the predetermined range, and perform the constant voltage control with the adjusted target voltage in a case in which the detection result is out of the predetermined range; and an operating portion configured to input an instruction from an operator to change the target voltage, wherein the controller is configured .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID J BOLDUC/Primary Examiner, Art Unit 2852